ORDER ACCEPTING RESIGNATION AND DISMISSING CAUSE AS MOOT
Comes now the Respondent in this cause, Leslie P. Simpson, an attorney admitted to the Bar of this State, and tenders his “Request to Resign from the Practice of Law”, effective August 15, 1990, and “Affidavit in Support of Request to Resign” pursuant to Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that Respondent’s Affidavit meets the resignation requirements of the above noted rule and that, accordingly, his resignation should be approved. In light of said resignation, this Court finds further that the present disciplinary action should be dismissed as moot.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Leslie P. Simpson is hereby removed as a member of the Bar of this State, and the Clerk of this Court is directed to remove his name from the Roll of Attorneys, effective August 15, 1990. In light thereof, this disciplinary action is dismissed as moot, also effective August 15, 1990.
IT IS FURTHER ORDERED that Leslie P. Simpson must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement at a future date.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 3(d) governing disbarment and suspension.
Costs of this proceeding are assessed against the Respondent.
All Justices Concur.